Citation Nr: 9931246	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  92-20 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for injury 
to the veteran's throat or esophagus as a result of 
Department of Veterans Affairs (VA) medical treatment.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
February 1954. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision by the St. 
Petersburg, Florida, Regional Office (RO).  A notice of 
disagreement was received in July 1991, and a statement of 
the case was issued in August 1991.  The veteran's  
substantive appeal was received in November 1991.  A hearing 
was held on October 29, 1992 in St. Petersburg, Florida 
before the member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman to conduct that hearing.  The case was remanded to 
the RO by letter in March 1993 and by the Board in December 
1995 and February 1998. 


FINDINGS OF FACT

1.  The medical records fail to demonstrate that the veteran 
suffered an injury to the throat or esophagus as the result 
of an outpatient procedure prior to surgery in September 
1985.

2.  There is no competent medical evidence of a nexus between 
a current throat or esophagus disability and an injury as the 
result of VA medical or surgical treatment. 

3.  The veteran's claim is not plausible.



CONCLUSION OF LAW

The claim for entitlement to benefits under 38 U.S.C.A. 
§ 1151 for injury to the veteran's throat or esophagus as a 
result of VA medical treatment is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The Board notes that the attempt to obtain 
statements from physicians identified by the veteran were 
unsuccessful.  A January 1996 Report of Contact shows that 
Dr. Bailey and Dr. Bennett are no longer on the staff of the 
Gainesville VA Medical Center and that the Chief of Staff 
indicated that the whereabouts of those two physicians was 
unknown.  As will be explained below, the Board finds that 
the veteran's claim is not well-grounded.

The veteran contends that his throat or esophagus was damaged 
during the course of a medical procedure accomplished at the 
VA medical facility in Gainesville, Florida, prior to surgery 
in September 1985.  It is asserted that the injury was 
suffered when a tube or scope was passed down the veteran's 
throat during the course of a preliminary test accomplished 
on an outpatient basis.

The claims folder contains numerous VA outpatient and 
hospital records dated from March 1985 to February 1996.  
Those records do not show that the veteran suffered an injury 
to the throat or esophagus as a result of a procedure 
involving passing a tube or scope down the veteran's throat 
prior to surgery in September 1985.  The hospital records 
associated with the September hospitalization do not show 
that the veteran underwent any procedure which including 
inserting a tube down the throat prior to surgery on 
September 10, 1985.  An operation report dated on September 
10, 1985 shows that the veteran underwent excision of 
abdominal wall lipoma and McVey repair of left inguinal 
hernia.  It was indicated that following general endotracheal 
anesthetic, the procedures were done.  It was noted that the 
veteran tolerated the procedures well and was extubated on 
the operating room table and taken to the recovery room in 
good condition.  The postoperative hospital records do not 
show any evidence of an injury to the throat or esophagus.  
The hospital summary noted that the postoperative course was 
benign and the final diagnoses were negative for injury to 
the throat or esophagus.

VA outpatient records also show that the veteran underwent 
gastrointestinal endoscopies in January 1986 and June 1989 
and esophageal manometry in February 1986.  There is no 
evidence of injury to the throat or esophagus associated with 
those procedures.  

In October 1992, the veteran and his spouse testified that 
the injury was suffered when a tube or scope was passed down 
the veteran's throat during the course of a preliminary test 
accomplished on an outpatient basis.  It is maintained that 
the procedure was done by an intern who was not familiar with 
the procedure and that a VA doctor told the veteran's spouse 
that there had been some damage and that the VA would take 
care of it.  At the time of the hearing, neither the veteran 
nor his spouse identified the name of the procedure or the 
date it was done.  The veteran testified that he thought the 
procedure was done prior to the September 1985 surgery and 
possibly during the winter. 

II.  Analysis


In pertinent part, 38 U.S.C.A. § 1151 (West 1991) provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

For claims filed prior to October 1, 1996, a claimant is not 
required to show some element of fault on the part of the VA.  
See Brown v. Gardner, 513 U.S. 115 (1994) (holding that 
38 U.S.C. § 1151 did not require claimant to shown an element 
of fault in the VA medical treatment; cf. 38 U.S.C. § 1151 
(Supp. III 1997) (amending this section to require some 
element of fault in the VA medical treatment for all claims 
filed after October 1, 1996.).

A claimant for VA benefits is charged by law with the initial 
burden of presenting evidence of a well-grounded claim. 38 
U.S.C.A. § 5107(a) (West 1991).  This threshold requirement 
is critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996).

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the "Court") as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves a question of medical causation 
or diagnosis, medical evidence to the effect the claim is 
"plausible" or "possible" is required.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  A claimant cannot meet this 
burden merely by presenting lay testimony because lay persons 
are not competent to offer such medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, lay 
assertions concerning medical diagnosis or causation cannot 
constitute evidence to render a claim well-grounded under 
§ 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

For a claim to be well-grounded under 38 U.S.C.A. § 1151, for 
claims filed prior to October 1, 1996, the appellant must 
provide: (1) medical evidence of current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 31, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
Jones v. West, 12 Vet. App. 460 (1999).

After a full review of the record, the Board finds that the 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for injury to the throat or esophagus as a result of VA 
medical treatment is not well-grounded.  The veteran has 
specifically contended that an injury to the throat or 
esophagus occurred prior to September 1985 during an 
outpatient procedure at the Gainesville VA Medical Center.  
The medical evidence of record does not show evidence that 
the veteran suffered an injury to the throat or esophagus due 
to a procedure involving the passage of a tube or scope down 
his throat.  The evidence shows treatment for esophagitis 
secondary to gastrointestinal reflux and hiatal hernia.  
However, there is no medical evidence showing evidence of 
incurrence or aggravation of an injury as the result of 
medical or surgical treatment as alleged by the veteran.  
There is no medical evidence of a nexus (i.e., a link or a 
connection) between the asserted injury or disease and the 
current esophagus disability.  Therefore, the claim is not 
well grounded as the second and third criteria set forth by 
the Court in Jones has not been met.

The only evidence linking the contended injury to medical or 
surgical treatment at the VA consists of the contentions of 
the appellant.  However, as noted above, lay evidence is 
inadequate to establish the medical nexus required by Caluza 
and Jones.  Grottveit v. Brown, 5. Vet. App. 91 (1993).  The 
appellant is not medically trained and is not competent to 
testify as to a nexus between any alleged injury and the 
current disability.  Consequently, he has not met the initial 
burden under 38 U.S.C.A. § 5107(a) for submitting a well-
grounded claim.  The lay evidence submitted does not cross 
the threshold of mere allegation.  Since the claim is not 
well-grounded, it must be denied.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

